DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jessica Rauckman (Reg. No. 58,975) on January 26th, 2022.
The application has been amended as follows: 
AMEND CLAIM 7:
A method of treating a patient diagnosed with a primary malignant tumor, the method comprising: 
intravascularly positioning a catheter carrying a neuromodulation assembly adjacent to a first target sympathetic nerve innervating a primary tissue site that is proximate to the primary malignant tumor in the patient; 
delivering energy to the first target sympathetic nerve via the neuromodulation assembly to attenuate neural traffic along the first target sympathetic nerve; and 
delivering energy to a second target sympathetic nerve innervating a metastasis site, associated with a different organ or tissue from the primary tissue site and not innervating the primary tissue site, that is at risk of metastatic tumor formation to attenuate neural traffic along the second target sympathetic nerve.
AMEND CLAIM 13:
The method of claim 7, wherein delivering energy to the second target sympathetic nerve innervating the metastasis site decreases a rate of colonization of circulating tumor cells at the metastasis metastasis site to be less habitable to colonization. 
AMEND CLAIM 17:
A method of treating a patient diagnosed with a primary malignant tumor, the method comprising: 
intravascularly positioning a catheter carrying a neuromodulation assembly adjacent to a first target sympathetic nerve innervating a primary tissue site that is proximate to the primary malignant tumor in the patient; 
delivering energy to the first target sympathetic nerve via the neuromodulation assembly to attenuate neural traffic along the first target sympathetic nerve; and d
delivering energy to a second target sympathetic nerve innervating a secondary tissue site, associated with a different organ or tissue from the primary tissue site and not innervating the primary tissue site, that is at risk of forming a metastatic tumor to attenuate neural traffic along the second target sympathetic nerve.
AMEND CLAIM 24:
A method of treating a patient diagnosed with a primary malignant tumor, the method comprising: 
intravascularly positioning a catheter carrying a neuromodulation assembly adjacent to a first target sympathetic nerve innervating a primary tissue site that is proximate to the primary malignant tumor in the patient; 
delivering energy to the first target sympathetic nerve via the neuromodulation assembly to attenuate neural traffic along the first target sympathetic nerve; and 
delivering energy to a second target sympathetic nerve innervating a secondary tissue site, associated with a different organ or tissue from the primary tissue site and not innervating the primary tissue site, that is at risk of developing a metastatic tumor based on a type or location of the primary malignant tumor to attenuate neural traffic along the second target sympathetic nerve.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most pertinent prior art reference of record is . Toth discloses a similar method of treating a patient diagnosed with a primary malignant tumor, including intravascularly positioning a catheter carrying a neuromodulation assembly adjacent to a first target sympathetic nerve innervating a primary tissue site that is proximate to the primary malignant tumor in the patient ([0013]; [0053]; [0059]; [0096]-[0099]; [0122]; [0277]-[278]; see Figs. 1 and 4); delivering energy to the first target sympathetic nerve via the neuromodulation assembly to attenuate neural traffic along the first target sympathetic nerve ([0013], [0059], [0096]-[0099], controlled ablation of the renal nerves inhibits neural activity; Fig. 1, also see Fig. 4 for plurality of zones 2333, 2335, 2337, 2339 that include different neural circuits that may be treated including sympathetic neural circuits); and delivering energy to a second target sympathetic nerve innervating a secondary tissue site ([0038]; [0103]-[0104]; wherein the distal tip is configured for the delivery of energy and/or a substance to one or more nerves coupled to the target organ; [0150]-[0155], see Fig. 4 for zones 2333,2335,2337, 2339, i.e. as broadly claimed, a second target sympathetic nerve innervating a secondary tissue site). 
Although the prior art discloses a similar method, in view of the Examiner’s amendment (see above), none of the prior art specifically discloses or suggests a method of treating a patient diagnosed with a primary malignant tumor as claimed in independent claims 7, 17 and 24. 
Regarding independent claim 7, the prior art fails to teach all of the limitations of, or render obvious, the claimed method including: “delivering energy to a second target sympathetic nerve innervating a metastasis site, associated with a different organ or tissue from the primary tissue site and not innervating the primary tissue site, that is at risk of metastatic tumor formation to attenuate neural traffic along the second target sympathetic nerve” in combination with the other limitations of independent claim 7. 
Regarding independent claim 17, the prior art fails to teach all of the limitations of, or render obvious, the claimed method including: “delivering energy to a second target sympathetic nerve innervating a secondary tissue site, associated with a different organ or tissue from the primary tissue site and not innervating the primary tissue site, that is at risk of forming a metastatic tumor to attenuate neural traffic along the second target sympathetic nerve” in combination with the other limitations of independent claim 17.
Regarding independent claim 24, the prior art fails to teach all of the limitations of, or render obvious, the claimed method including: “delivering energy to a second target sympathetic nerve innervating a secondary tissue site, associated with a different organ or tissue from the primary tissue site and not innervating the primary tissue site, that is at risk of developing a metastatic tumor based on a type or location of the primary malignant tumor to attenuate neural traffic along the second target sympathetic nerve” in combination with the other limitations of independent claim 24.
The Examiner has failed to find any other references which alone or in any fair combination would disclose, fairly suggest, or make obvious each and every limitation set forth in independent claims 7, 17 and 24. 
Accordingly, claims 8-16 are allowed due to their dependency on independent claim 7 and claims 18-23 and 25-26 are allowed due to their dependency on independent claim 17. 
Claims 7-26 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794